     Case:15-07825-ESL13 Doc#:92 Filed:11/16/20 Entered:11/16/20 12:03:03      Desc: Main
                                Document Page 1 of 1


 1                         IN THE UNITED STATES BANKRUPTCY COURT FOR
                                  THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                   CASE NO. 15-07825-ESL13
 4     ELISA ZAYAS ZAYAS                        Chapter 13

 5

 6
       xx-xx-4255
 7
                      Debtor                         FILED & ENTERED ON NOV/16/2020
 8

 9
                                             ORDER
10
            The motion filed by Debtor requesting an extension of time to reply the
11
      Money Express’ motion to dismiss (docket #90) is hereby granted.
12
            IT IS SO ORDERED.
13
            In San Juan, Puerto Rico, this 16 day of November, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
